In an action in which a judgment of the Supreme Court, Kings County, was- entered granting the plaintiff wife a divorce, defendant appeals from an order of the same court, dated October 12, 1973, which, .upon plaintiff’s motion, increased the alimony contained in the judgment from $45 per week to $75 per week. Order modified, on the facts and in the exercise of discretion, by striking the figure of $75 in the decretal paragraph thereof and substituting therefor the figure of $60. As so modified, order affirmed, without costs. The increased alimony award was excessive to the extent indicated herein. Gulotta, P. J., Hopkins, Latham, Shapiro and Cohalan, JJ., concur.